ACCEPTED
                                                                                          05-14-00593-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                    7/22/2015 10:54:43 AM
                                                                                               LISA MATZ
                                                                                                   CLERK

                              NO. 05-14-00593-CR

                       IN THE COURT OF APPEALS             FILED IN
                                                    5th COURT OF APPEALS
                   FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
                           AT DALLAS, TEXAS         7/22/2015 10:54:43 AM
                      _____________________________        LISA MATZ
                                                                       Clerk
                                JOSE LOZANO,
                                 APPELLANT

                                       vs.

                          THE STATE OF TEXAS,
                                APPELLEE
                       _____________________________

                STATE’S FIRST MOTION FOR EXTENSION
                      OF TIME TO FILE ITS BRIEF
                     _____________________________

TO THE HONORABLE COURT OF APPEALS:

     COMES NOW, THE STATE OF TEXAS, respectfully requesting this

Honorable Court to extend the due date for the State’s brief by thirty (30) days,

from July 23, 2015, to August 22, 2015. This case is not currently set for

submission.

      Appellant pled not guilty to an indictment for capital murder. (CR: 12; RR 2:

8-9; RR 4: 12). A Dallas County jury found Appellant guilty of the lesser-included

offense of murder and sentenced him to eighty (80) years’ confinement in the

Texas Department of Criminal Justice. (CR: 64, 82, 89; RR 7: 8, 23). Appellant’s

motion for new trial was overruled by operation of law. (CR: 73).
       Appellant’s brief was filed in this Honorable Court on June 23, 2015. The

State’s brief is currently due July 23, 2015. Counsel is requesting an extension of

time for the State to file its brief. In addition to other responsibilities, including

work on expunctions and out-of-state subpoenas, Counsel is diligently working on

the State’s response to Appellant’s brief and to response briefs in other appeals.

This is the State’s first request for an extension of time for filing its brief.

       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that this Court extend the State’s deadline for filing the State’s brief by thirty days,

until August 22, 2015.

                                           Respectfully submitted,

                                          _________________________
                                          KIMBERLY J. DUNCAN
                                          Assistant District Attorney
                                          State Bar No. 24051190
                                          Frank Crowley Courts Bldg.
                                          133 N. Riverfront Blvd., LB-19
                                          Dallas, Texas 75207-4399
                                          (214) 653-3629
                                          Kimberly.Duncan@dallascounty.org

                           CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion has been served on
the Honorable Christian Souza, Attorney for Appellant, via electronic service on
July 22, 2015.
                                          __________________________
                                       KIMBERLY J. DUNCAN
                                       Assistant District Attorney